The only question involved in this appeal is whether there is sufficient evidence to support the verdict of the jury. After considering the testimony, we are of the opinion that the testimony of the witness Harcrew, who was an accomplice in the crime, and who testified to the defendant's participation in the offense charged, was not sufficiently corroborated by facts and circumstances to authorize a conviction on his evidence. For this error, the judgment is reversed, and the cause is remanded. Reversed and remanded.
                          On Rehearing.
The evidence in this case has been again considered en banc. The former opinion is withdrawn. Rehearing granted. Application granted. Reversed and remanded.